Exhibit 10.1

SENIOR ADVISOR AGREEMENT

Effective February 1, 2012 (“Effective Date”), Young K. Sohn, an individual
(“Advisor”), and Inphi Corporation, a Delaware corporation (“Company”), agree as
follows:

Whereas, until the Effective Date of this Agreement, Advisor was an employee of
Company and served as its Chief Executive Officer and member of its Board of
Directors; and

Whereas, Company and Advisor have agreed that Advisor will resign as an employee
and officer, and as a member of the Board of Directors, on the Effective Date
pursuant to the terms and conditions of a separation agreement (the “Separation
Agreement”) and will transition immediately into the role of “Senior Advisor” in
accordance with the terms of this Agreement;

Wherefore, Advisor and Company agree as follows:

1. Services and Payment. Advisor agrees to undertake and complete the Services,
and abide by the terms, set forth in Exhibit A in accordance with and on the
schedule specified in Exhibit A. As the only consideration due Advisor regarding
the subject matter of this agreement (“Agreement”), Company will pay Advisor in
accordance with Exhibit A.

2. Ownership Rights; Proprietary Information; Publicity.

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designations, designs, know-how, ideas and information
made or conceived or reduced to practice, in whole or in part, by Advisor during
the term of this Agreement that relate to the subject matter of, or arise out
of, the Services or any Proprietary Information (as defined below)
(collectively, “Inventions”) and Advisor will promptly disclose and provide all
Inventions to Company. Advisor hereby makes all assignments necessary to
accomplish the foregoing ownership. Advisor shall further assist Company, at
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights assigned. Advisor
hereby irrevocably designates and appoints Company as its agent and
attorney-in-fact, coupled with an interest, to act for and on Advisor’s behalf
to execute and file any document and to do all other lawfully permitted acts to
further the foregoing with the same legal force and effect as if executed by
Advisor.

b. Advisor agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Advisor develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Advisor will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Advisor shall not be obligated under this
paragraph with



--------------------------------------------------------------------------------

respect to information Advisor can document is or becomes readily publicly
available without restriction through no fault of Advisor. Upon termination and
as otherwise requested by Company, Advisor will promptly return to Company all
items and copies containing or embodying Proprietary Information, except that
Advisor may keep its personal copies of its compensation records and this
Agreement. Advisor also recognizes and agrees that Advisor has no expectation of
privacy with respect to Company’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages) and that Advisor’s activity, and any files or
messages, on or using any of those systems may be monitored at any time without
notice.

c. To the extent allowed by law, Section 2.a and any license to Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. To the extent any of the
foregoing is ineffective under applicable law, Advisor hereby provides any and
all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Advisor will confirm any such ratifications
and consents from time to time as requested by Company. If any other person
provides any Services, Advisor will obtain the foregoing ratifications, consents
and authorizations from such person for Company’s exclusive benefit.

d. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Advisor and not
assigned hereunder, Advisor hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

3. Warranty. Advisor warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services nor any part
of this Agreement is or will be inconsistent with any obligation Advisor may
have to others; (ii) all work under this Agreement shall be Advisor’s original
work and none of the Services or Inventions or any development, use, production,
distribution or exploitation thereof will infringe, misappropriate or violate
any intellectual property or other right of any person or entity (including,
without limitation, Advisor); and, (iii) Advisor has the full right to allow him
to provide the Company with the assignments and rights provided for herein.



--------------------------------------------------------------------------------

4. Former or Conflicting Obligations. Advisor represents and warrants to the
Company that Advisor will not disclose to the Company, or use, or induce the
Company to use, any proprietary information or trade secrets of others. Advisor
represents that Advisor’s performance of services under this Agreement will not
breach any agreement not to compete with others or any agreement to keep in
confidence proprietary information acquired by Advisor in confidence or in trust
prior to the Effective Date. Advisor certifies that Advisor has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude Advisor from complying with the provisions
hereof.

5. Termination.

a. This Agreement will automatically terminate on the last day of the term
specified on Exhibit A. Prior to such date, either party may terminate this
Agreement with or without cause upon notice to the other party. Upon
termination, the Company shall pay Advisor all unpaid, undisputed amounts due
for the Services completed prior to such termination within ten (10) business
days of the date of termination. In addition, if this Agreement is terminated by
the Company other than by reason of a material breach by Advisor of the terms of
this Agreement or the Separation Agreement, then Advisor shall be entitled to
the remedies specifically identified on Exhibit A.

b. Sections 2 through 9 of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration.

6. Independent Contractor; No Employee Benefits. Advisor is an independent
contractor (not an employee or other agent) solely responsible for the manner
and hours in which Services are performed, is solely responsible for all taxes,
withholdings, and other statutory, regulatory or contractual obligations of any
sort (including, but not limited to, those relating to workers’ compensation,
disability insurance, Social Security, unemployment compensation coverage, the
Fair Labor Standards Act, income taxes, etc.), and is not entitled to
participate in any employee benefit plans, fringe benefit programs, group
insurance arrangements or similar programs, subject to the exceptions explicitly
set forth in Exhibit A.

7. Assignment. This Agreement and the services contemplated hereunder are
personal to Advisor and Advisor shall not have the right or ability to assign,
transfer, or subcontract any obligations under this Agreement without the
written consent of Company. Any attempt to do so shall be void. The Company may
assign its rights and obligations under this agreement in whole or part to any
successor to all or substantially all of the business and/or assets of the
Company.



--------------------------------------------------------------------------------

8. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Advisor, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

9. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
the Company for which damages would not be an adequate remedy, and therefore the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. This Agreement, together with the Separation Agreement, constitutes
the entire agreement between Advisor and the Company regarding the subject
matter of this Agreement and renders null and void all prior and contemporaneous
written or oral agreements between Advisor and the Company regarding the subject
matter of this Agreement. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties. In the
event that any provision of this Agreement shall be determined to be illegal or
unenforceable, that provision will be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws provisions thereof. Headings herein are for convenience of
reference only and shall in no way affect interpretation of the Agreement.



--------------------------------------------------------------------------------

ADVISOR     INPHI CORPORATION

/s/ Young K. Sohn

    By  

/s/John Edmunds

Young K. Sohn       Name: John Edmunds       Title: CFO & Secretary Address:    
 

 

     

 

     



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Term: From the Effective Date through April 7, 2013.

 

2. Reporting to the Chief Executive Officer (the “CEO”).

 

3. The only consideration due Advisor for the Services (as defined below) during
the Term shall be:

 

  a. The payment of a $12,500 per month fee, payable at the end of each month
during the Term.

 

  b. The continued vesting of (a) one-third (1/3) of the restricted stock units
and one-third (1/3) of the stock options granted to Advisor on April 7, 2011,
and (b) 34,804 of the stock options (non-qualified) and 3,122 of the stock
options (incentive stock options) granted to Advisor on April 30, 2010
(collectively, the “Continuing Equity”), subject to Advisor’s continued Services
pursuant to this Agreement during the Term; provided, however, that
notwithstanding any agreement to the contrary, the Continuing Equity shall not
be subject to accelerated vesting upon or in connection with a change in control
of the Company or otherwise, except that (i) if Company terminates this
Agreement other than by reason of a material breach by Advisor of the terms of
this Agreement or the Separation Agreement, the Continuing Equity shall
immediately vest, subject to Advisor’s execution and non-revocation of a general
release of claims in a form provided by the Company, and (ii) as provided in
subsection c immediately below.

Advisor expressly acknowledges that the balance of the restricted stock units
and stock options granted to Advisor on April 7, 2011 and April 30, 2010, and
the unvested portion of any other equity compensation awards, other than the
Continuing Equity, terminate on the Effective Date, and shall never become
vested, notwithstanding Advisor’s continued Service pursuant to this Agreement
or otherwise. The parties also acknowledge that Advisor’s stock options which
have vested on or prior to the Effective Date, or which vest pursuant to this
Agreement, shall remain exercisable during Advisor’s continued Service pursuant
to this Agreement, and thereafter, in accordance with the terms of the
applicable stock option agreements.

 

  c.

If the Company is subject to a Change of Control (as defined in Advisor’s prior
Change of Control Severance Agreement with the Company dated June 8, 2010,
which, for the avoidance of doubt, terminated on the Effective Date) during the
Term, and the Company or its successor terminates this Agreement without Cause



--------------------------------------------------------------------------------

  (as defined below), the Continuing Equity shall immediately vest. For this
purpose, “Cause” means: (i) Advisor’s commission of a felony, an act involving
moral turpitude, or an act constituting common law fraud, which has a material
adverse effect on the business or affairs of the Company or its affiliates or
stockholders; or (ii) Advisor’s intentional breach of Company confidential
information obligations which has an adverse effect on the Company or its
affiliates or stockholders; provided that for these purposes, no act or failure
to act shall be considered “intentional” unless it is done, or omitted to be
done, in bad faith without a reasonable belief that the action or omission is in
the best interests of the Company. For the avoidance of doubt, a material breach
of this Agreement shall not be considered “Cause” unless specifically covered by
the foregoing definition.

 

  d. Continued coverage under the Company’s health plan or, if not permitted
under the terms of the plan, and if Advisor elects to continue group health
insurance coverage under COBRA, the payment by the Company of the monthly
premium under COBRA for him and, if applicable, his dependents until the
earliest of (a) the expiration of the Term, (b) the expiration of his
continuation coverage under COBRA or (c) the first day of Advisor’s eligibility
to participate in a comparable group health plan maintained by a subsequent
employer.

 

4. Expenses, including for pre-approved travel, will be reimbursed by the
Company in accordance with the Company’s then-current expense reimbursement
policy.

 

5. “Services” means work conducted by Advisor at the direct request of the
Company’s CEO and consultation with the lead director/chairman of the Board of
Directors as requested. Initial Services during the first few weeks of the Term
shall include transition of business details and travel to Korea to meet with
customers. Ongoing Services shall include advice with regard to customer
relationships with Samsung, Hynix and Japanese customers. After the first month
of the Term, Advisor is expected to be available for phone calls on average of
up to two hours per week in the aggregate. Consultation with the lead
director/chairman, if requested, is not expected to exceed two hours per week on
average. The Company shall provide reasonable advance notice of the Services to
be requested to accommodate Advisor’s schedule.